Citation Nr: 0917812	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  98-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for a left knee 
disability, rated as noncompensable prior to September 8, 
2006, and as 10 percent disabling as of September 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In connection with his appeal the Veteran testified at a 
videoconference hearing in January 2001, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2008).  A transcript 
of the hearing is associated with the claims files.

The Board notes that this matter was previously adjudicated 
by the Board in a decision dated in August 2007.  In that 
decision, the Board denied a compensable disability rating 
for a left knee disability.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in March 2008, the Court 
granted a January 2008 unopposed motion of the Secretary and 
remanded this matter to the Board for action consistent with 
the unopposed motion.  The Board remanded the case for 
further development of the evidence in June 2008.  

In a November 2008 rating decision, the noncompensable 
disability rating for the left knee was increased to 10 
percent effective from September 8, 2006, but this did not 
satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993)(when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated).

The case has been returned to the Board for further appellate 
action.





FINDINGS OF FACT

1.  Prior to September 8, 2006, the Veteran's service-
connected left knee disability was asymptomatic.

2.  As of September 8, 2006, the Veteran's service-connected 
left knee disability has been manifested by X-ray evidence of 
mild degenerative joint disease and limitation of flexion, 
but flexion is not limited to less than 45 degrees; and there 
is no instability, subluxation, dislocated cartilage or 
limitation of extension of the right knee.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2006, the criteria for a 
compensable disability rating for the service-connected left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5257-5261 
(2008).

2.  As of September 8, 2006, the criteria for a disability 
rating in excess of 10 percent for the service-connected left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5257-5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a compensable disability for his left 
knee disability prior to September 8, 2006, and a rating in 
excess of 10 percent thereafter.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court has provided guidance with respect to the notice 
that is necessary in increased rating claims.  Adequate VCAA 
notice in an increased rating claim must inform the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Veteran filed a claim for an increased evaluation for his 
service-connected left knee disability in June 1997, prior to 
the enactment of the VCAA.

The record reflects that the Veteran was provided all 
required notice in letters mailed in August 2006 and November 
2008.  This is not a case in which a noticeable worsening or 
increase in severity of the disability would not entitle the 
Veteran to an increased rating.  In any event, the Veteran 
was informed of the criteria for rating the disability in the 
June 1998 Statement of the Case.  

Although the Veteran was not provided complete notice until 
long after the initial adjudication of the claim, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board further notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
VA and pertinent private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2008).  In every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31 (2008). 

Traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that the disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Veteran injured his left knee in service and service 
connection was granted in a July 1978 rating decision.  A 
noncompensable rating has been in effect up to the assignment 
of a 10 percent rating effective September 2006.  The Veteran 
also has a non service-connected back disability.  

Although initially rated under Diagnostic Code 5257 based on 
instability, the record shows no appreciable instability 
during this rating period and the Veteran's left knee 
disability is currently evaluated as 10 percent disabling 
under Diagnostic Codes 5010 and 5260 based upon painful 
motion with arthritis.

In response to his claim, filed in 1997, the Veteran was 
afforded multiple VA examinations.  VA and private 
examinations and treatment records show complaints of knee 
pain with minimal objective symptomatology.  VA orthopedic 
examination in April 1999 revealed normal joints with full 
range of motion.  A private examination report dated in March 
2005 reflects flexion to 104 degrees and extension to 0 
degrees, without instability.  The impression was left knee 
injury with subjective residuals of numbness of the left leg 
with no evidence of instability, lack of range of motion or 
X-ray abnormalities.  

On VA examination in March 2005, the Veteran's left knee 
symptoms were also found to be more likely related to his low 
back disability than to the left knee.  It was the opinion of 
the examiner that there was no degenerative joint disease or 
degeneration of the menisci identified on current MRI, and 
therefore the question of whether such conditions are related 
to service is moot.

On VA examination in September 2006, the examiner noted that 
recent X-rays and an MRI of the left knee showed no 
degeneration or meniscal damage.  The Veteran reported that 
he did not receive injections for the knee but that he 
obtained relief with aquatic therapy, which he also engaged 
in for his other disabilities.  He took Flexeril for his back 
and knee.  What aggravated the knee was going up and down 
steps, sharp turning and driving his truck.  On examination, 
he ambulated normally but was overweight.  He reported he was 
a truck driver for VA for many years.  He was independent in 
his activities of daily living and did some sport fishing.  

Range of motion of the left knee was full, but with 
repetitive motion there was a flare up of pain at 80 degrees 
flexion.  There was no redness or meniscal damage and the 
knee was stable.  The major functional impact was chronic 
pain.  

The minimal degenerative joint disease present was found by 
the examiner to be related to normal wear of the knee, not to 
the service-connected disorder.  In the opinion of the 
examiner, the Veteran's current complaints with respect to 
the left knee were actually related to his low back 
condition, which is not service connected.

The Veteran underwent an additional VA orthopedic examination 
in October 2008.  The Veteran complained of chronic knee 
pain.  He was still working as a truck driver for VA.  The 
Veteran was taking Motrin daily for knee and back pain.  The 
examiner noted that the Veteran's aquatic therapy was 
primarily for his low back and not for the knee.  No left 
knee surgery or steroidal injections were noted.  The Veteran 
reported pain was a 9 on scale of 1 to 10, 10 being the 
worst.  Frequency was daily.  

On examination, ambulation was normal.  He used a Velcro knee 
wrap.  He reported he still did fly fishing and worked full 
time.  He used a riding mower.  He was overweight.  The left 
knee had no effusion, and the patella glided freely with no 
fluid waive.  Range of motion was 0 to 140 degrees, with pain 
at 70 degrees after repetitive use.  Vigorous heavy work 
bothered the knee.  The major functional impact remained knee 
pain.  Overall, the left knee appeared stable and ligaments 
were intact.  McMurray's, anterior collateral ligament (ACL), 
posterior and anterior testing was normal.  X-rays showed 
mild, stable degenerative changes in the knee, unchanged from 
the September 2006 films.  The diagnosis was left knee mild 
degenerative joint disease.  

Treatment records were reviewed by the examiner in October 
2008 and are consistent with the examination report.  

The Board finds that, prior to the September 8, 2006 
examination, a compensable rating is not warranted.  The 
Veteran's left knee disability was largely asymptomatic, and 
there was neither instability, limited range of motion, nor 
degenerative changes which would comport with a compensable 
rating.  

For the time period beginning September 8, 2006, a rating in 
excess of 10 percent is not warranted.  Clearly, the Veteran 
has not demonstrated limited range of motion of the knee that 
would support a 20 percent rating, even considering impact of 
pain on range of motion.  

The Board has also considered the DeLuca factors set out 
above.  The Veteran was noted to ambulate without difficulty 
on the aforementioned examinations.  The range of motion 
testing was done with consideration of pain, fatigue, 
weakness, lack of endurance, incoordination and repetition 
motion.  He has described an active lifestyle with no 
appreciable limits on his activities of daily living (ADL's) 
due to the knee.  Furthermore, the Veteran had pain but no 
additional loss of motion with repetitive use.  So, even when 
considering Deluca, the findings from these examinations do 
not support more than a 10 percent rating for the left knee 
as of September 8, 2006, or a noncomepnsable rating prior 
thereto.

The Board has considered whether an increased rating or 
separate compensable rating is warranted for the knee 
disability on any other schedular basis, but has found none.

In particular, the Board notes that a separate rating is not 
warranted under Diagnostic Code 5257 on the basis of lateral 
instability or recurrent subluxation and a 20 percent rating 
is not warranted under Diagnostic Code 5258 on the basis of 
frequent dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  In 
this regard, the Board notes that no evidence of instability, 
subluxation, locking, dislocated cartilage or effusion was 
found on any of the VA examinations, and there is no other 
objective evidence of any of these manifestations. 

Consideration has been given to assigning an additional 
staged rating; however, at no time during the period in 
question has the disability warranted more than the currently 
assigned ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also expressly considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(a) (2008).  In determining whether a case 
should be referred for extra-schedular consideration, the 
Board must compare the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his left knee disability and 
that the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  He continues 
to work.  The Board concludes that referral of this case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to an increased disability rating for a left knee 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


